Court of Appeals, State of Michigan

                                             ORDER
                                                                          Michael J. Talbot
Amelia Quelas v Daimler Trucks North America LLC                           Presiding Judge

Docket No.   326290; 326345 ; 328766; 330363                              Christopher M. Murray

LC No .      12-0 14629-CZ                                                Mark T. Boonstra
                                                                           Judges


                The Court orders that the March 21, 20 17 opinion is hereby AMENDED to correct a
clerical error. T he lower court number is corrected to read 12-0 14629-CZ.

             In all other respects, the March 21, 20 17 opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               MAR 2 7 201?
                                      Date